Citation Nr: 1036791	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  07-28 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1966 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from January 2007 rating decision rendered by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Huntington, West Virginia.  

A hearing was held at the New York, New York RO in February 2009.  
A transcript of that hearing is of record.  In an October 2009 
decision, the Board granted a 50 percent disability evaluation.  
However, due to due process considerations, that decision has 
been vacated by separate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In September 2009, VA received a private medical report 
addressing the symptoms of the Veteran's PTSD.  In the October 
30, 2009 decision, the Board relied on the findings and 
conclusions set forth in March 2009 VA examination report; 
however, the March 2009 VA examiner did not have the opportunity 
to review the September  2009 private medical report.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that a medical opinion is considered adequate "where it 
is based upon consideration of the Veteran's prior medical 
history and examinations and also describes the disability, if 
any, in sufficient detail so that the Board's 'evaluation of the 
claimed disability will be a fully informed one.'"  Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994)).  Further, an opinion "must 
support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions."  Id. at 124.  
Here, the examiners who conducted the March 2009 VA examination 
did not have the opportunity to consider the private medical 
report submitted by the Veteran in September 2009.  As such, the 
Board finds that this matter must be remanded so that the 
examiner can comment on the findings and conclusions set forth in 
the September 2009 Veteran Center report, the rationale offered 
in support of the assessments, and to conduct any medical testing 
deemed necessary.

Moreover, the Veteran alleged that the transcript from the RO 
hearing held in February 2009 contains many inaccuracies and 
illegible entries.  Therefore, the Veteran is afforded another RO 
hearing.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a hearing at 
the RO at the earliest available 
opportunity.  The RO should notify the 
Veteran and his representative of the 
date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2009).  

2.	Send the Veteran's claims folder to the 
examiner who conducted the March 2009 
VA medical examination, or if the 
examiner is no longer available, a 
suitable replacement, and request that 
the examiner prepare an addendum to the 
report.  The examiner is asked to 
review the claims file again and to 
review the September 2009 Vet Center 
2009 report.  The examiner shall re-
examine the Veteran, if deemed 
necessary.

a.	The examiner must provide current 
findings as to the severity of the 
Veteran's PTSD.  In all 
conclusions, the examiner must 
identify and explain the medical 
basis or bases, with 
identification of pertinent 
evidence of record.

b.	A Global Assessment of Functioning 
score and a rationale for that 
score must be provided.  The 
examiner must provide an opinion 
as to the impact of the Veteran's 
PTSD on his social and 
occupational functioning and, 
specifically, the degree to which 
PTSD interferes with employment.  

c.	If the examiner cannot provide an 
opinion without resorting to 
speculation, he or she must so 
state and explain why.

d.	The Veteran's claims file and a 
copy of this remand must be made 
available to the examiner for 
review in conjunction with the 
evaluation, and the examiner must 
acknowledge such receipt and 
review in any report generated as 
a result of this examination.  

3.	Thereafter, the RO/AMC must consider 
all of the evidence of record and 
readjudicate the Veteran's claim.  The 
RO/AMC must consider the propriety of a 
"staged" rating based on any changes in 
the degree of severity of that 
disability during the pendency of the 
Veteran's compensation claim.  The 
Veteran must be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, if indicated, 
the case should be returned to the 
Board for appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


